OPINION Patchett, J. This is a claim for $500.00 which allegedly resulted from an electrical power failure which destroyed the Claimant’s television set. The Claimant was an inmate with the Illinois Department of Corrections. He contended that on the day following the power failure, he took the television set to the vocational school at the prison for possible repair. He further alleges that it was determined that the cost of repair would exceed the value of the television set. Claimant also seeks compensation because he was not given a “state loan television set” to replace his damaged set. At the hearing before a Commissioner of this court, Claimant testified that the incident in question occurred while he was housed in the segregation unit of the North cell house at Menard Penitentiary. At approximately 8:00 p.m. on the day questioned, there was “an electrical power surge” caused by another inmate several cells away from Claimant’s cell. The Departmental Report filed by the Respondent in this case indicates that the power surge was caused as a result of another inmate tampering with an electrical outlet. Thus, the damage to the Claimant’s property appears to have occurred as a result of the wrongful act of another inmate. It was not the fault of the Respondent, or its agents. The Respondent is not an insurer of the private property of inmates. There is absolutely no evidence presented by the Claimant to indicate that the Respondent, or its agents, failed to exercise due care with respect to the property of the Claimant. There is no evidence which shows that the Respondent’s agents were in any way negligent so as to cause or allow the acts of another inmate to damage the Claimant’s personal property. We therefore deny this claim.